Original. Recurso Gubernativo.
(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Por CUANTO, el recurrente, The Federal Land Bank of Baltimore, corporación bancaria organizada de acuerdo con las leyes de los Esta-dos Unidos de América, presentó para su inscripción en el Registro de la Propiedad de San Germán la escritura núm. 63, otorgada en Ponce el 27 de mayo de 1938 sobre agrupación, venta e hipoteca de dos predios de terreno.
Por Cuanto, el Registrador recurrido denegó' la inscripción de dicha escritura en cuanto a la agrupación que en ella se hace, por el fundamento de no haberse acompañado el plano de i a-finca agru-pada según lo dispuesto por la Sección 7 de la Resolución Conjunta núm. 55 de 15 de mayo de 1937 (Leyes de 1936-37. pág. 639) y por el Reglamento para su ejecución; y en cuanto a la venta e hipoteca de la finca agrupada, por no haber quedado inscrita, tomando en su lugar anotación preventiva por el término legal.
Por CUANTO, la corporación recurrente solicita que se revoque la nota recurrida y que se ordene al Registrador que proceda a prac-ticar la inscripción, por el fundamento, entre otros, de que la Sección I. de la citada Resolución Conjunta núm. 55 de 15 de mayo de 1937, por la que “se autoriza al Comisionado del Interior de Puerto Rico para que todos los planos de fincas rústicas o urbanas, perte-necientes a personas particulares, entidades Municipales y al Gobierno' Insular de Puerto Rico que sean levantados por ingenieros y agri-' mensores que posean una licencia para ejercer sus respectivas pro-fesiones, se sometan a la aprobación de dicho funcionario,” excluye de sus disposiciones a las corporaciones.
*965PoR Cuanto, en el recurso gubernativo núm. 1030 resuelto • por este Tribunal en diciembre 13, 1938 (53 D.P.R. 944) interpretando diclia sección Ia. de la Resolución Conjunta núm. 55, supra dijimos:
“La sección primera antes transcrita autoriza al Comisionado del Interior de Puerto Rico a que se reeiba para su aprobación y archivo planos de fincas rústicas o urbanas pertenecientes a (1) personas particulares, (2) entidades mu-nicipales, y (3) al Gobierno Insular, levantados por ingenieros y agrimensores que •posean urna lioenoia para ejercer sus respectivas profesiones.
“No todo plano, de acuerdo con esta sección, está sujeto a aprobación y' archivo en el Departamento del Interior. La sección primera exige como re-quisitos indispensables (a) que el objeto del plano sean fincas rústicas o urbanas, (6) que pertenezcan éstas a cualesquiera de las tres entidades antes enumeradas, y (o) que los planos sean levantados por ingenieros o agrimensores autorizados mediante licencia para ejercer sus respectivas profesiones.
‘ ‘ Claro es que el Gobierno de los Estados Unidos de América no está com-prendido, en la frase ‘personas particulares’ y por consiguiente los planos que de bus fincas rústicas o urbanas se levanten no están sujetos a aprobación y archivo por el Comisionado del Interior. Bxpressio unius est exclusio alterius. ’ ’'
Roe Cuanto, por las mismas razones arriba transcritas somos de opinión que las corporaciones, como la recurrente, no están compren-didas en la frase “personas particulares” y por consiguiente que los planos de sus fincas rústicas o urbanas no están sujetos a ser apro-bados y archivados por el Comisionado del Interior.
Por lo tanto, se revoca la nota recurrida y se ordena al Regis-trador de la Propiedad de San Germán que proceda a practicar la inscripción denegada, sin defecto alguno.